Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention features: computer system comprising: a processing unit coupled to dynamic random access memory (DRAM); and memory controller coupled to the DRAM, the memory controller operatively coupled a read queue and a write queue, the memory controller configured to manage the DRAM.

Related prior art teaches DRAM memory controller operatively coupled to the DRAM, the memory controller operatively coupled a read queue and a write queue, specifically:
E. Cooper-Balis and B. Jacob, "Fine-Grained Activation for Power Reduction in DRAM," in IEEE Micro, vol. 30, no. 3, pp. 34-47, May-June 2010.
L. Ecco and R. Ernst, "Tackling the Bus Turnaround Overhead in Real-Time SDRAM Controllers," in IEEE Transactions on Computers, vol. 66, no. 11, pp. 1961-1974, 1 Nov. 2017.
US 2002/0007435 (Banks et al) teaching methods and apparatus for variable length SDRAM transfers in an SDRAM system having multiple banks of memory, a plurality of bank state machines associated the multiple banks of memory of the SDRAM.

US 2016/0034406 (Hansson et al) teaching system and method reviewing pending access requests in memory controller's queue when controlling the memory device, with access control circuitry configured to perform a power management operation to control a power state of the access regions during the processing of the access requests by the memory device.

US 2017/0329719 (Hampel et al) teaching memory controller integrated circuit to control a dynamic random access memory ("DRAM") memory module in a selective one of unified-rank or sub-rank access modes, the memory controller integrated circuit comprising transaction queue circuitry to implement transaction queues for respective sub-ranks of memory.
US 2012/0072679 (Biswas et al) teaching activate scheduler configured to scan activate commands in an activate queue for selecting aged out activate command from activate commands in the bank having the most pending operations.
US 2019/0392886 (COX et al) teaching memory subsystem triggering entry and exit of a memory device from low power mode with a chip select (CS) signal line instead of clock enable (CKE) signal wherein the low power mode can include a powerdown state in a self-refresh state.
US 2009/0019243 (HUR et al) teaching memory controller using power- and performance-aware scheduler which reorders memory commands based on power priorities where selected memory ranks of the memory device are then powered down based on rank localities of the reordered commands.

US 2005/0240745 (Iyer et al) teaching high speed memory control and I/O processor system with input/output processor designed for analyzing common input/output and memory access patterns and implementing methods tailored to efficiently handle those commonly occurring access patterns.
US 2013/0282972 (Nazm) teaching DRAM systems organized into a hierarchy of channels, ranks, banks, rows, and columns, each channel consisting of multiple ranks that can be accessed in parallel, and each rank comprises multiple banks organized as rows/columns, sharing common data and address buses with a set of timing constraints dictating the minimum delay between each pair of commands issued to the memory system.
US 2006/0288240 (Kardach et al) teaching systems and methods of power management provide for controlling the idleness of a processor based on an operating system schedule.
US 2005/0235130 (Barth) teaching  method and apparatus for initializing dynamic random access memory (DRAM) devices with channel levelized by determining the response time of each of a number of DRAM devices on a bus.


track a quantity of outstanding column access strobe (CAS)} commands in one of the queues in relation to a tracked operating state of each bank, wherein the outstanding CAS commands are under- service of the CAS and/or waiting for service of the CAS; for each cycle, identify the tracked quantity of CAS commands waiting for service in a selected queue for a current cycle, and assess the identified quantity in view of a predefined ratio; and manage the operating state of the banks based on the cycle assessment, including individually control the operating state of each of the banks, the operating states including an idle state and an active state, wherein the idle state consumes less power than the active state, and individual control of the operating state includes delaying activation of an idle bank.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136